Citation Nr: 0116278	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for herniated nucleus 
pulposus, lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bone spurs of the 
feet.

3.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.

4.  Entitlement to an increased rating for residuals of first 
and second degree burns of the face and neck, currently 
evaluated at 10 percent.

5.  Entitlement to a compensable rating for residuals of 
first and second degree burns of the right hand.

6.  Entitlement to a compensable rating for residuals of 
first and second degree burns of the left hand.

7.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right (major) posterolateral 
chest region, currently evaluated at 20 percent.

8.  Entitlement to service connection for arthritis of the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to December 
1945.  He had earlier duty in the National Guard.

This appeal arises from the July 2000 rating decision from 
the Nashville, Tennessee Regional Office (RO) that continued 
the evaluation of the veteran's service connected PTSD at 30 
percent; continued the evaluation of the service connected 
residuals of first and second degree burns of the face and 
neck at 10 percent; continued the evaluation of the service 
connected residuals of first and second degree burns of the 
right hand at 0 percent; continued the evaluation of the 
service connected residuals of first and second degree burns 
of the left hand at 0 percent; continued the evaluation of 
the service connected residuals of the shell fragment wound 
of the right (major) posterolateral chest region at 20 
percent; and determined that new and material evidence 
adequate to reopen claims for service connection for 
herniated nucleus pulposus of the lumbar spine and for bone 
spurs of the feet, had not been submitted.  

The claim had been developed with an issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for arthritis of the feet.  As will be 
discussed in the Remand section below, this issue has never 
been the subject of a final action, and as such, must undergo 
de novo consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the appeals has been obtained by the RO.

2.  In a decision of the Board in September 1993, service 
connection for herniated nucleus pulposus, lumbar spine and 
for bone spurs of the feet was denied.

3.  The additional evidence submitted in connection with the 
claims to reopen is cumulative and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.

4.  The symptomatology of veteran's PTSD includes that the 
veteran has insomnia, anxiety, dysphoria, irritability, and 
emotional feelings about his war experiences.  He has 
intrusive thoughts related to his war experiences.  
Symptomatology such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is not shown. 

5.  On recent records he reportedly had good grooming and 
hygiene, was pleasant, cooperative, alert, and oriented, with 
stable and normal range of affect and emotion, and had 
thoughts that were generally well directed.  He had retired 
from his employment in 1983, with no showing that this was 
related to a service connected disability including PTSD.

6.  The veteran's service connected residuals of first and 
second degree burns of the face and neck are manifested by 2 
by 2 inch hyperpigmented areas of the forehead, an 1 and 1/4 
inch by 1/8 inch wide scar of the infraorbital area, right, 
and a 3/4 by 3/8 inch pigmented area on the neck, left.  The 
scars are flat and non tender.  There is no showing of 
severely disfiguring scars.

7.  There is no evidence demonstrating that the service 
connected residuals of first and second degree burns of the 
face and neck presents an unusual or exceptional disability 
picture.

8.  The veteran's service connected residuals of first and 
second degree burns of the right hand are manifested by scars 
that, on objective demonstration, are not tender or poorly 
nourished, and there is no repeated ulceration.  There is no 
functional limitation of the hand related to the scars.  The 
scars do not cover an area or areas approximating 1 square 
foot.

9.  The veteran's service connected residuals of first and 
second degree burns of the left hand are manifested by scars 
that, on objective demonstration, are not tender or poorly 
nourished, and there is no repeated ulceration.  There is no 
functional limitation of the hand related to the scars.  The 
scars do not cover an area or areas approximating 1 square 
foot. 

10.  The veteran is rated for moderate muscle damage for the 
service connected residuals of a shell fragment wound of the 
right (major) posterolateral chest region.  This service 
connected disability is manifested by a scar, and there is no 
evidence of muscle damage or functional limitation related to 
the service connected disability.  More than moderate muscle 
damage has not been demonstrated.



CONCLUSIONS OF LAW

1.  The September 1993 decision of the Board that denied 
service connection for herniated nucleus pulposus, lumbar 
spine is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1105 (2000).

2.  Evidence received since the September 1993 Board decision 
is not new and material, and thus, the claim for service 
connection for herniated nucleus pulposus, lumbar spine is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 
38 C.F.R. § 3.156(a) (2000).

3.  The September 1993 decision of the Board that denied 
service connection for bone spurs of the feet is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1105 
(2000).

4.  Evidence received since the September 1993 Board decision 
is not new and material, and thus, the claim for service 
connection for bone spurs of the feet is not reopened.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. 
§ 3.156(a) (2000).

5.  The criteria for the assignment of a rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).

6.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of first and second degree burns of 
the face and neck have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, and §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.56, 4.118, Diagnostic Codes 7800, 
7801, 7802 (2000).

7.  The criteria for a compensable rating for residuals of 
first and second degree burns of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); 38 C.F.R. Part 4, and §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.56, 4.71a, 4.118, Diagnostic Codes 5216-5227, 7801, 7802, 
7803, 7804, 7805 (2000).

8.  The criteria for a compensable rating for residuals of 
first and second degree burns of the left hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); 38 C.F.R. Part 4, and §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.56, 4.71a, 4.118, Diagnostic Codes 5216-5227, 7801, 7802, 
7803, 7804, 7805 (2000). 

9.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a shell fragment wound of the 
right (major) posterolateral chest region have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 
C.F.R. Part 4, and §§ 4.1, 4.2, 4.7, 4.10, 4.56, 4.73, 
Diagnostic Code 5302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he served during 
World War II in battles and campaigns in Northern France, 
Ardennes, Rhineland, and Central Europe.  His military 
occupational specialty was rifleman.  Awards and decorations 
received include Combat Infantryman Badge, Purple Heart Medal 
with Oak Leaf Cluster, World War II Victory Medal, and 
European African Middle Eastern Ribbon with 4 Bronze Service 
Stars.  

On a National Guard enlistment examination in July 1939, the 
veteran's bones, joints, and skin were clinically evaluated 
as normal.  

On a National Guard enlistment examination in January 1941, 
the veteran's musculo-skeletal system, feet, and skin were 
clinically evaluated as normal.

On a service induction examination in January 1944, the 
veteran's musculo-skeletal system, feet, and skin were 
clinically evaluated as normal.

On September 6, 1944, the veteran was treated for a shell 
fragment wound from a mortar that penetrated the right chest.  
It was through and through.  It was noted that the wound was 
debrided and treatment was sulfa powder and dressing.  On 
September 8, 1944, it was indicated that the veteran was 
wounded in action due to a shell fragment wound of the right 
chest wall.  Additionally noted was that it was a penetrating 
wound and was moderate.  It was incurred in the line of duty.   

Hospital records show that on September 11, 1944, the wounds 
were draining and a through and through drain was removed and 
the wound was dressed with sulfur and Vaseline.  On September 
18, 1944, the wounds were cleaner.  It was indicated that 
they should be ready to close in a couple more days.  The 
through and through track had been obliterated and closure 
should be successful.  On September 25, 1944, it was 
indicated that sutures were removed.  On October 1, 1944, one 
wound was draining and the other had healed.  On October 10, 
1944, the condition was improving.  There was some drainage.  
On October 20, 1944, the veteran was out of bed and was 
healing nicely.  On October 30, 1944, he was ready for 
reconditioning.  

An undated admission record includes that the veteran had a 
healed chest wound that did not enter the chest cavity.  He 
was wounded in action.  His condition was good and there was 
no infection.  The working diagnoses included penetrating 
chest wound, through and through.  The final summary included 
that the veteran was admitted with a through and through 
superficial chest wound.  The secondary closed convalescence 
was uneventful.  He was ready for duty.

In March 1945, the veteran was seen with an admitting 
diagnosis of third degree burns of the face and hands.  
Physical examination showed multiple discrete first and 
second degree burn spots of the face and hands.  He was 
wounded in action with white phosphorus mortar shell burst.  
The treatment included an operation where the dead skin was 
removed and cleaned and sulfadiazine cream and dressing were 
applied.  It was considered slight.  A physical examination 
was negative otherwise.  Additionally, it was indicated that 
the eye was burned.  On examination, it was noted that the 
lids were burned.  There was no gross ocular pathology.  In 
April 1945, it was indicated that the burns were healed.  

In June 1945, the veteran was seen with contusion of the 
right foot incurred in May 1945, while playing ball.  It was 
noted that veteran had osteoporosis of the head of the right 
first metatarsal secondary to contusion and possible 
fracture.  A plaster boot was applied.  In July 1945, it was 
noted that an x-ray showed an old simple, complete fracture 
of the sesamoid bone, opposite the head of the first right 
metatarsal

On a separation examination in December 1945, the veteran's 
history was reported as shrapnel wound in the back and white 
phosphorus burns on the hands and face.  On examination of 
the skin, there was a well healed scar of the right thorax; 
there was no limitation of motion.  There was additionally 
noted to be no abnormality of the back or feet. 

On a VA record of hospitalization from March 1948, it was 
indicated that the veteran was seen for periostitis or spur 
formation calcaneus bilateral.  On an additional VA record of 
hospitalization from that same month, it was indicated that 
clinical diagnoses included pes planus, first degree, 
symptomatic.

Treatment records from W. L. Clark, M.D., from October 1985 
to December 1985 includes an October 1985 MRI record of the 
lumbar spine with an opinion that mild stress changes were 
seen in the diarthrodial facet joints at L4-L5.  
Additionally, from November 1985 to December 1985, the 
veteran was in the hospital for surgery for intervertebral 
disc disease.  The veteran's history included that he had 
pain since August in his low back, left hip, and left leg.  
The discharge diagnoses included herniated intervertebral 
disk, lumbar area, and spondylosis with nerve root 
compression.  A December 1985 physician's statement of 
disability includes that the veteran's symptoms first 
appeared in August 1985, he had not had a similar condition 
previously.  The diagnoses included acute left sciatica 
probably aggravated by using a chain saw; arthritis of the 
back; and rule out herniated disc.  It was additionally noted 
in this report that the veteran had been in receipt of Social 
Security Administration retirement benefits since January 
1983. 

In August 1990, the veteran filed a claim for service 
connection for a back disability, burns of the face, neck, 
and hands, and bone spurs on both feet and arthritis.  He 
reported he had treatment for bone spurs of the feet in May 
and June 1948 at Mountain Home, Tennessee VA Medical Center.  
He reported he had treatment for a back disability in 
September 1985.

Received were treatment records from W. L. Clark, M.D., from 
May 1955 to July 1990, that includes that in May 1979, it was 
noted that the veteran had two scars of the right axilla 
area.  There was redness of the left ear and red splotching 
on the forehead.  Additionally, a hospital record from May 
1979 includes a diagnosis of mild degenerative arthritis of 
the lumbar spine.  In November 1984, the veteran was self 
referred for low back and intermittent left hip and leg pain.  
It had been an off and on problem for the past three or four 
years.  The diagnoses included lumbar spondylosis with 
intermittent, mild, left lumbar root irritation.  

In August 1985, the diagnoses included acute left sciatica 
probably aggravated by sawing five days ago.  Later that 
month, the diagnoses included that the veteran still had 
acute left sciatica with pain over the left sciatic notch and 
sciatic nerve.  In October 1985, the diagnoses included 
persistent pain left lower leg apparently secondary to nerve 
root pain at about S5 level.

On a treatment record in November 1985, the diagnoses 
included foot drop on the left with weakness in dorsa 
flexion.  Additionally it was noted that the veteran had 
lumbar nerve root compression syndrome of the left.  On a 
hospital record from November 1985, the veteran had 
complaints of dragging of the left foot and inability to 
dorsiflex the left foot and pain from the left knee or 
popliteal space on down, including the foot.  The veteran had 
first been seen in August 1985 with complaints of pain in the 
left hip area for about five days with pain down the left 
leg.  He had been working with a chain saw five days 
previously, working in an awkward position.  On examination, 
it was indicated that he had two scars on the right chest 
wall where he had a war injury many years previously.  He 
stated that it was a bullet wound that entered just under the 
skin apparently, or may have gone under a rib or two also, 
and exited about two to three ribs up above the area.  The 
diagnoses included foot drop on the left, probably secondary 
to nerve impingement of L5-S1 area; possible herniated disc 
in the lower lumbar area that was aggravating the nerve 
impingement; and old army wound in the right chest area that 
was not symptomatic currently and had not been for a long 
time.  

In December 1985, the diagnoses included persistent 
paresthesia of the top of the left foot.  In April 1986, the 
diagnoses included persistent pain and paresthesia of the 
left ankle and the top of the left foot and mild lumbosacral 
pain probably musculoskeletal around the area of previous 
surgery.  In July 1986, the diagnoses included pain of the 
left lower leg, left ankle, and left foot.  X-rays from July 
1986 of the left foot include a conclusion that small 
calcifications adjacent to the plantar posterior surface of 
the calcaneus most likely represented faint calcification 
within the ligament or tendon, otherwise normal left foot.  
In August 1986, the diagnoses included persistent pain and 
paresthesia left lower leg over L-5 nerve distribution and 
persistent lumbosacral pain over the lumbar area.  In 
November 1986, the impression included low back disorder 
associated with disc pathology, postoperative status with 
residual symptoms, left.  In December 1986, the diagnoses 
included persistent pain and paresthesia left lateral lower 
leg and left foot with little pain of the lumbosacral area.  

In July 1987, the diagnoses included persistent pain of the 
left lower leg with paresthesia of the left lower leg and 
left foot, probably secondary to old lumbar disc disease.  In 
November 1987, the impression included disc disease with 
herniated disc L4-L5, left.  In January 1988, the impression 
included postoperative status recurrent disc herniation, left 
lumbar.  In March 1988, the impression included back disorder 
associated with disc disease and nerve root symptoms on left.  
In October 1988, the diagnoses included persistent pain left 
lower leg secondary to nerve root injury and old lumbar disc 
disease.  In January 1989, the diagnoses included persistent 
paresthesia left leg and left foot and left second and third 
toes and left sciatica.  In July 1989, the veteran was seen 
with diagnoses including old lumbar disc disease.  In January 
1990, the diagnoses included lumbar disc disease with 
paresthesia left lower leg.  In July 1990, the veteran was 
seen with diagnoses including lumbar disc disease with 
paresthesia of the left lower leg.  

Received was a hospital report from J. B. Nichols, Jr., M.D., 
that includes that the veteran had an operation for lumbar 
laminectomy, L4-5 level, partial, with removal of recurrent 
disc herniation, left.  

On a VA examination in November 1990, the veteran reported 
pain in the back, left leg, and foot and foot drop of the 
left foot.  On examination of the skin, the veteran reported 
that his alleged face, neck, and hand scars were barely 
visible currently.  There were dry healed "bullet wounds" 
located in the right posterolateral chest wall region.  The 
x-rays of the chest showed lung fields free of infiltrates 
and/or effusions.  There was osteopenia and mild degenerative 
change involving the spine.  No radiopaque foreign bodies 
were present.  Of the abdomen, visceral shadow and bowel 
pattern were unremarkable, pelvic phleboliths were seen, and 
no radiopaque foreign bodies were present.  The diagnoses 
included undiagnosed neuropsychiatric disorder manifested by 
intrusive thoughts of his World War II Combat experiences; 
status post two gunshot wounds with disfiguring healed dry 
scars noted on the right posterolateral chest wall region; 
and status post white phosphorous burns of the face, hands, 
and neck that were healed.  

By rating action of January 1991, service connection was 
granted for residuals of shell fragment wound of the right 
(major) posterior lateral chest region, residuals of first 
and second degree burns on the face and neck, residuals of 
first and second degree burns of the right hand, and 
residuals of first and second degree burns of the left hand.  
The veteran appealed the ratings assigned for the service 
connected disabilities.

Included in the claims file was a VA treatment record from 
November 1985 that includes that the veteran was seen with a 
five week history of pain starting behind the left knee and 
radiating down to the dorsal aspect of the left foot.  There 
was some numbness, tingling, and weakness.  The diagnoses 
included left peroneal nerve neuralgia of undetermined cause, 
possible entrapment of the nerve.  

Pursuant to a request from the RO for treatment records from 
1948 for bone spurs of both feet and arthritis as well as 
treatment records from August through October 1985 for a back 
disability, a February 1992 notation from the Mountain Home, 
Tennessee VA Medical Center includes that there were no old 
records at that facility.
 
On a VA examination in April 1992, it was indicated that the 
veteran sustained phosphorous burns in 1945 while in the 
service.  His current complaints were how the burns looked 
and occasional itching with deformity of the right fourth 
finger.  On examination, there was a 1 by 3 centimeter scar 
in the dorsal medial aspect of the right fourth finger with 
some deformity.  There was a 3 centimeter circular scar of 
the left neck, which was most likely due to the old third 
degree burn.  There were three scars in the dorsum of the 
left hand, one involving the web between the index finger and 
the thumb.  There were bilateral frontal scars.  There was a 
history of obstruction of the right lacrimal duct with 
minimal skin scars.  The diagnoses included multiple 
disfiguring scars due to old burns on face, left neck, and 
both hands.  

On another VA examination from April 1992 it was noted that 
the veteran had a mental disorder and by history met the 
diagnostic criteria of chronic post traumatic stress 
disorder.  No other mental disorders were diagnosed 
currently.  

Submitted by the veteran in May 1992 was a purported 
employment medical record that includes an April 1948 
notation that the veteran was off for two months and 28 days 
for foot treatment.  He returned to work in May 1948.  
Additionally submitted was a December 1955 insurance history 
form filled out by the veteran wherein it is noted that in 
1947 to 1948 the veteran was treated for a bruised heel with 
uneventful recovery.  

On a VA examination in June 1992, it was noted that the 
veteran was injured by an explosion of a white phosphorus 
shell in service.  He sustained burns on both hands, the 
face, and the neck.  He stated that he had a skin graft of 
the right infraorbital area.  His current complaints included 
cosmetic appearance but he reported no discomfort due to the 
scars.  He stated that the distal interphalangeal joint of 
the right fourth finger was a little bit crooked due to the 
scars and this caused some stiffness.  On exam, of the face, 
there were bilateral hyperpigmented areas in the left and 
right forehead areas.  On each side of the forehead there 
were approximately 2 by 2 inch areas of nonconfluent 
hyperpigmented spots of varying sizes.  The lesions were not 
raised, were non tender, and showed no atrophy tissue.  There 
was a very indistinct 1 and 1/4 inch by less than 1/8 inch 
wide linear scar in the right infraorbital area which the 
veteran stated was from a skin graft.  The grafted area was 
indistinct form the surrounding tissue except for this one 
scar and the other margins were not visible.  There was a 3/4 
inch by 3/8 inch oval pigmented area on the left neck which 
was flat and non tender.  

On the right hand there was a 1/8 inch circular scaly area in 
the center of the proximal portion of the palm.  This was non 
tender.  There were three small 1/8 inch in diameter 
depigmented scars on the dorsum of the right hand.  They were 
flat and non tender and were very indistinct.  They offered 
no interference with the function of the hand.  The veteran 
pointed to an area on the radial surface of the right fourth 
finger which he stated was burned, but any scar tissue was 
unable to be distinguished from the surrounding tissue.  On 
the left hand, there was a 1/4 inch by 1/8 inch slightly 
pigmented area on the dorsum between the base of the first 
and second metacarpals.  This was flat and non tender.  There 
was a 1/8 inch indistinct area on the dorsum of the hand 
proximal to the fourth metacarpophalangeal joint.  This was 
also flat and non tender.  None of the scars on the left hand 
interfered with the function of the hand.  The veteran stated 
that there had been other areas on the hand which were 
scarred initially, but these eventually disappeared.  The 
veteran had had numerous small pigmented areas on the dorsum 
of each hand, which he stated were not scars and that he 
attributed to age spots.  The diagnoses included old burn 
scars of the face, neck, and both hands.   
 
On VA examination of the hands in June 1992, there were no 
bony abnormalities of the right hand with the exception of a 
rather questionable angulation of the fourth distal 
interphalangeal join radially of less than five degrees.  All 
joints of the fingers appeared to show fairly normal 
extension.  All fingers of the right hand could touch the 
palm just proximal to the median transverse folds with the 
exception of the fourth finger which lacked about 1/8 inch 
from touching the palm.  The thumb showed good range of 
motion and was able to approximate the tips of all other 
fingers and could touch the distal head of the fifth 
metacarpal.  Examination of the left hand showed no bony 
abnormalities.  All finger joints showed fairly normal range 
of motion.  The tips of all fingers could touch the palm just 
proximal to the median transverse fold and the thumb could 
approximate the tips of all fingers and the distal head of 
the fifth metacarpal.  There was no evidence of any 
interference of any function of the hand by any of the burn 
injuries.  Grip strength in both hands appeared to be normal.  
The diagnoses included history of burns to both hands with no 
evidence of interference with hand function other than a 
questionable slight angulation of the distal interphalangeal 
joint of the right fourth digit.  

Included as issues on appeal in a July 1992 Supplemental 
Statement of the Case were the issues of entitlement to 
service connection for a back disorder and for bone spurs in 
the feet.  Additionally, by rating action of July 1992, 
entitlement to service connection for PTSD was granted and 
service connection for herniated nucleus pulposus of the 
lumbar spine and bone spurs and arthritis of the feet was 
denied.  The veteran perfected an appeal as to the issues of 
service connection for a back disability and bone spurs in 
the feet.

By decision of the Board in September 1993, service 
connection for intervertebral disc syndrome of the lumbar 
spine was denied as not incurred in or aggravated during 
service and not proximately due to or the result of a service 
connected disability.  Additionally, service connection for 
bone spurs of the feet was denied as not incurred in or 
aggravated during service.  

Evidence received subsequent to the September 1993 Board 
decision includes the following:

Received in July 1999 were treatment records from Holston 
Medical Group from February 1998 to March 1999 that show 
treatment for disabilities not at issue.  Of relevance are 
records that include that in February 1998, the veteran was 
seen for an initial visit.  His only compliant was that his 
left leg would get numb and slightly weak.  It had been 
bothering him since his back surgery in 1985 and in 1987.  It 
was noted that he was wounded in service with a shell 
fragment in 1944 and later was burned.  He reported having an 
abnormal chest x-ray because of the shell fragment.  He 
additionally complained of insomnia.  The diagnoses included 
insomnia and herniated lumbar disc with radiculitis.  In July 
1998, the veteran had complaints regarding his right 
shoulder, back, and right elbow.  He reported joint pains in 
the past.  He was still having trouble sleeping.  The 
assessments included joint pains and probable bicipital 
tendinitis.  In October 1998, the veteran reported shoulder 
pain.  The impression included impingement syndrome of the 
right shoulder.  In March 1999, the veteran complained of 
arthritic pain in the right shoulder, arm, and wrist.  The 
diagnoses included osteoarthritis and anxiety.  

In July 1999, the veteran requested to reopen his claim for 
service connection for bone spurs of the feet and arthritis 
and a back disability.  

Included in the claims file in July 1999 was a discharge note 
from Mountain Home, Tennessee VA Medical Center that notes 
that the veteran was discharged on April 28, 1948.  The 
reason for discharge was maximum hospital benefits.  

In July 1999, the veteran requested to reopen his claim for 
service connection for bone spurs of the feet and arthritis 
and back disability and requested an increase in the 
evaluation of his service connected disabilities. 

Included in the claims file were VA treatment records from 
July 1993 to September 1999 that include treatment for 
disabilities not at issue in the current appeal.  
Additionally, there are treatment records not currently 
relevant.

At a VA examination for scars in May 2000, it was noted that 
treatment records from the Mountain Home VA Medical Center 
were reviewed.  Additionally, the examination dated in June 
1992 was reviewed.  It was noted that the scars were 
essentially unchanged since the June 1992 VA examination.  
The veteran did not complain of any symptoms currently 
related to the scars.  Specifically, he did not have any 
hyperesthesias, paresthesia, or hypoesthesias related to the 
scars.  He had no problems with ulceration or skin breakdown.  
There had been no inflammation or keloid formation.  The 
description of the scars of the face and hands was unchanged 
since the June 1992 VA examination.  In addition, there was 
full mobility of the hands.  The veteran had good bilateral 
grip strength and was able to fold the distal portions of all 
fingertips into the palmar surfaces.  There was a punctate 
scar which measured 1 centimeter on the posterolateral 
surface of the right side of the chest in the anterior 
axillary line.  The scar was slightly hypopigmented, compared 
to other regions surrounding it.  There was no elevation or 
depression of the scar.  There was no ulceration or 
breakdown.  There likewise was no inflammation, edema, or 
keloid formation.  There was no tenderness of the scar area 
and the scar was fully mobile and nonadherent to underlying 
tissues.  The diagnoses included that there was no evidence 
of disfigurement as a result of scar formation.  There was 
likewise no evidence for causalgia or reflex sympathetic 
dystrophy as a result of any injury.  

On a VA examination of the muscles in May 2000, it was 
indicated that medical records from the Mountain Home VA 
Medical Center were reviewed and the veteran brought 
documents from his private physician dated in 1998 for 
review.  The claims file was not provided.  The veteran's 
history was that in service, the veteran was injured with a 
shrapnel wound to the right posterolateral back.  The 
shrapnel was removed and he was hospitalized for 
approximately two months.  He also sustained chemical burns 
of the faces and hands and was hospitalized for treatment for 
approximately two months.  On examination of the right 
posterolateral chest region, there was a punctate wound which 
measured approximately 1 centimeter.  The scar tissue was 
mildly hypopigmented compared to the surrounding areas.  
However, there was no evidence of skin breakdown.  There was 
no adherence of the scar tissue to the underlying tissue.  
The scar was non tender and was fully mobile.  There was no 
evidence of muscle loss underneath the scar.  There was no 
evidence of either bone or joint injury as a result of the 
scarring.  The veteran's complaints related to the right 
shoulder.  He did have dark indentation of calcific 
tendinitis at the insertion of the supraspinatus musculature 
and mild osteoarthritis of the acromioclavicular joint.  This 
was not related to the shell fragment wound, which was below 
the level of the scapula, on the right posterolateral back.  
He did not have any tumors of the musculature.  He had 
surgical intervention for low back pain and for 
osteoarthritis of the lumbosacral area; however, this was not 
related to the shell fragment wound.  

On examination, the veteran was mildly anxious, however, he 
was fully cooperative for history and for physical 
examination.  The veteran was able to forward to flex and to 
laterally rotate the lumbosacral area, which did involve the 
musculature of this area, and he did not complain of any pain 
or tenderness.  There was no evidence of wasting, atrophy or 
muscular loss of any muscle group of either the upper or 
lower extremity.  Grip strength of left and right was 
excellent, 5/5.  The diagnoses included calcific tendinitis 
at the insertion of the supraspinatus and osteoarthritic 
changes affecting the right shoulder, not related to the 
injury incurred during activity duty, degenerative arthritis 
of the lumbosacral spine, not incurred during active duty, 
and no significant injury to any muscle group. 

On a VA examination for PTSD in June 2000, it was noted that 
the veteran's medical file and claims file were reviewed.  
The veteran was on psychiatric medication.  The veteran had 
retired from his last employment in 1983.  The veteran 
reported that currently, he tried to keep busy during most of 
his idle time to reduce his focus in thinking of his time in 
the service.  When he would recall the time he spent in the 
military, he would become quite emotional and distraught.  
The veteran continued to find the need to avoid triggers and 
reminders of his period in the military such as documentaries 
and movies about combat.  When he was exposed to these 
triggers, he would become tearful, anxious, and dysphoric.  
He reported having trouble sleeping and he stated that he 
seldom went to bed without some form of intrusive thought or 
memory about his war experience.  The veteran remarked that 
he usually would recall issues surrounding his survival or 
recount memories of close friends who were killed or injured.  
With his old age, he had developed increasing feelings of 
guilt and remorse for the action that he did during wartime 
and he would recall with guilt, some instances where his life 
was spared in very close circumstances.  In the years 
following World War II, he felt he managed fairly well 
watching the incidents of the Korea and Vietnam wars.  These 
years precipitated moderate symptoms.  The veteran recalled 
being more bothered by the Persian Gulf War when watching it 
on television.  He felt that this might have been due to the 
increased time he had due to his retirement from work.  In 
addition to the depressive symptoms, he experienced periods 
of anger and irritability.  These feelings were precipitated 
by memories or recall of his war experiences.  He would 
become irritable and would snap at his wife or friends.   

On examination, the veteran was pleasant and cooperative.  He 
was alert, oriented, and showed no obvious distress.  Good 
eye contact was maintained.  The veteran showed good grooming 
and hygiene, and was an adequate historian for events.  It 
was noted that the veteran would become emotionally 
distraught and slightly tearful when discussing his war 
experiences.  Otherwise, he had a stable and normal range of 
affect and emotion.  There was no demonstration of psychotic 
thought forms such as hallucinations or delusions.  His 
thoughts remained generally well directed.  The diagnoses 
included PTSD, chronic, moderate to severe, and probable 
dysthymic disorder.  The GAF was 55.  

By rating action of July 2000, the evaluation of the 
veteran's service connected PTSD was continued at 30 percent; 
the evaluation of the service connected residuals of first 
and second degree burns of the face and neck was continued at 
10 percent; the evaluation of the service connected residuals 
of first and second degree burns of the right hand was 
continued at 0 percent; the evaluation of the service 
connected residuals of first and second degree burns of the 
left hand was continued at 0 percent; the evaluation of the 
service connected residuals of the shell fragment wound of 
the right (major) posterolateral chest region was continued 
at 20 percent; and it was determined that new and material 
evidence adequate to reopen claims for service connection for 
herniated nucleus pulposus of the lumbar spine and for bone 
spurs, arthritis of the feet, had not been submitted.  The 
current appeal to the Board arises from this action.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, medical examinations have been conducted, 
treatment records have been obtained to the extent they are 
available, there has been notice as to information needed, 
there have been rating decisions and a statement of the case 
and supplemental statements of the case sent to the 
appellant.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  

It is further noted that, as indicated by Dr. Clark in 
December 1985, the veteran appears to be in receipt of Social 
Security Administration (SSA) retirement benefits as of 
January 1983; however, as these are retirement benefits, and 
due to the date the veteran began to receive the SSA 
benefits, there is no showing that receipt of any information 
regarding the veteran's benefits would assist in the 
veteran's claims.  There is no indication that any medical 
records would be available as he is not in receipt of 
disability benefits and his receipt of benefits is not due to 
any disability.  Therefore, there would be no useful purpose 
in contacting the Social Security Administration regarding 
the veteran's retirement benefits.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Additionally, it was noted at the May 2000 VA examination for 
scars that the claims folder was not reviewed.  However at 
that examination, VA treatment records and private treatment 
records were reviewed and the veteran provided a history that 
correlates to the history recorded in the claims folder.  
Therefore, there is no showing that the examination report is 
inadequate and there is no reason to remand for a new 
examination.  

A.  New and material evidence

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The additional evidence submitted since the September 1993 
Board decision includes treatment records that show continued 
current treatment for a back disability and a discharge 
notation from the Mountain Home, Tennessee VA Medical Center.  
Additionally included is a notation in the May 2000 VA 
examination that the veteran's low back pain and 
osteoarthritis of the lumbosacral area were not related to 
the shell fragment wound he sustained in service.  This had 
been contended at the time of the prior Board decision.  
There is no new competent evidence to support this 
contention.  Further submitted were treatment records not 
relevant to this issue and statements by the veteran relating 
that bone spurs of the feet were incurred in service and that 
he had treatment for this disability after service at the 
Mountain Home, Tennessee VA Medical Center and that a low 
back disability was incurred in service or is related to the 
service connected shell fragment wound of the chest.  This 
evidence is duplicative and cumulative of evidence previously 
considered by the RO.  Therefore, new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for either herniated nucleus pulposus, 
lumbar spine, or bone spurs of the feet.

Overall, it is noted that nothing added to the record shows 
that the low back disability that has been diagnosed was 
shown in service or otherwise related to service or to a 
service connected disability.  The evidence does show that 
the veteran has the previously diagnosed low back disability, 
it is not shown that it is related to service or to a service 
connected disability.  Additionally, there is no showing that 
bone spurs of the feet were shown in service or otherwise 
related to service.  Finally, it is not shown that there are 
any records that would be available that would alter this 
conclusion.  While the veteran reports treatment at the 
Mountain Home VA Medical Center in 1948 for the claimed foot 
disability, an attempt was made in February 1992, prior to 
the September 1993 Board decision to obtain these records 
with the response that old records were not available.  
Therefore, there would be no use in again attempting to 
obtain these records.

B.  Increased rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

1.  PTSD

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2000) and are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                           
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).             
30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The record does not support the veteran's claim for a rating 
in excess of 30 percent disabling for the service connected 
PTSD, as there is no evidence of such occupational and social 
impairment demonstrated by symptomatology to include 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  VA 
treatment records and the June 2000 VA examination show that 
the veteran has insomnia, anxiety, becomes emotional about 
his war experiences, and is dysphoric and irritable.  He 
additionally has intrusive thoughts related to his wartime 
experiences.  However, at the June 2000 VA examination, the 
veteran had good grooming and hygiene, maintained good eye 
contact, and was pleasant, cooperative, alert, and oriented.  
He had a stable and normal range of affect and emotion and 
his thoughts were generally well directed.  He was on 
psychiatric medication.  There was no demonstration of 
hallucinations or delusions.  

At the June 2000 VA examination, the veteran's GAF was 55; 
the criteria to determine the correct score of a Global 
Assessment of Functioning (GAF) on this scale are found in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS and a score between 
51 and 60 contemplates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As the veteran's GAF score continues to show that 
the veteran has moderate symptomatology related to his 
service connected PTSD, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased rating.  While it is noted that the 
veteran is not working, he has reported that he retired from 
his last employment in 1983, and there is no showing this was 
due to a service connected disability, including PTSD.  Upon 
consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 30 percent rather than the 
50 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

2.  Residuals of first and second degree burns of the face 
and neck, 
of the right hand, and of the left hand.

The veteran is currently evaluated under the provisions of 
Diagnostic Code 7802, for burns, second degree for his 
service connected residuals of first and second degree burns 
of the face and neck, right hand, and left hand. 

7802, Scars, burns, second degree:
Area or areas approximating 1 square foot 
(0.1 m2.)..........10

Note:  See Note (2) under diagnostic code 
7801.

7801 Note (2):  Ratings for widely 
separated areas, as on two or more 
extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined.   

38 C.F.R. § 4.118 (2000).

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

It is additionally noted that the veteran contended in a 
September 2000 statement that the burns he sustained in 
service were third degree burns.  Review of the veteran's 
service records show that while admitting diagnoses included 
third degree burns, upon examination, it was determined that 
the veteran had first and second degree burns.  Therefore, 
the veteran is currently rated under the appropriate 
Diagnostic Code.

a.  Residuals of first and second degree burns of the face 
and neck.

The veteran is currently assigned an evaluation of 10 percent 
for his service connected residuals of first and second 
degree burns of the face and neck.  On the May 2000 VA 
examination, the veteran did not complain of any symptoms 
related to the scars.  There was no hyperesthesias, 
paresthesia, hypoesthesias, ulceration, skin breakdown, 
inflammation, or keloid formation.  The description was the 
same as at the June 1992 VA examination which included that 
on each side of the forehead there were approximately 2 by 2 
inch areas of nonconfluent hyperpigmented spots of varying 
sizes.  The lesions were not raised, were non tender, and 
showed no atrophy tissue.  There was a very indistinct 1 1/4 
inch by less than 1/8 inch wide linear scar in the right 
infraorbital area which the veteran stated was from a skin 
graft.  The grafted area was indistinct from the surrounding 
tissue except for the one scar and the other margins were not 
visible.  There was a 3/4 inch by 3/8 inch oval pigmented 
area on the left neck which was flat and non tender.  At the 
May 2000 VA examination, the diagnoses included that there 
was no evidence of disfigurement as a result of scar 
formation.

In this case, the 10 percent evaluation for residuals of 
first and second degree burns of the face and neck is the 
highest evaluation under skin codes for this disability.  
Further, in this case, while it is recognized that other 
rating codes for disfiguring scars of the head, face or neck 
may be applicable that could allow for a higher evaluation, 
there is no showing that the scars of the veteran's face or 
neck are severe, producing a marked and unsightly deformity 
of eyelids, lips, or auricles.  Therefore, a higher rating is 
not warranted under any additional Diagnostic Code.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  

As the veteran is rated at the schedular maximum under the 
rating criteria pertaining to skin disabilities, a higher 
evaluation would only be available under an extraschedular 
analysis under 38 C.F.R. § 3.321 (2000).  However, in this 
case, the record does not contain any evidence reflecting the 
symptomatology necessary to be considered an unusual or 
exceptional disability as on the VA examination in May 2000, 
there were no complaints regarding symptomatology of the 
scars of the face and neck, nor were they determined to be 
disfiguring.  There is no evidence that this service 
connected disability causes such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2).  Therefore, the preponderance of the 
evidence clearly establishes that the symptoms do not meet 
the criteria for an increased rating.

b.  Residuals of first and second degree burns of the right 
hand.

The veteran is currently assigned a noncompensable evaluation 
for his service connected residuals of first and second 
degree burns of the right hand.  On the May 2000 VA 
examination, the veteran did not complain of any symptoms 
related to the scars.  There was no hyperesthesias, 
paresthesia, hypoesthesias, ulceration, skin breakdown, 
inflammation, or keloid formation.  The description was the 
same as at the June 1992 VA examination which included that 
on the right hand there was a non tender 1/8 inch circular 
scaly area in the center of the proximal portion of the palm 
and three flat, non tender, small 1/8 inch in diameter 
depigmented scars on the dorsum of the right hand that 
offered no interference with the function of the hand.  
Additionally, there was full mobility of the hand, good grip 
strength, and the veteran was able to fold the distal 
portions of all fingertips into the palmar surfaces.  At the 
May 2000 VA examination, the diagnoses included that there 
was no evidence of disfigurement as a result of scar 
formation.

The record does not support the veteran's claim for a 
compensable rating, as there is no evidence of area of burns 
of the right hand approximating 1 square foot.  Additionally, 
while the veteran may be rated higher under other Diagnostic 
Codes related to scars of the skin, there is no showing that 
the scars of the right hand are tender and painful on 
objective demonstration or poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2000).  Nor is there evidence of functional limitation of 
the part affected, as the veteran has full range of motion of 
the hand.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5216-
5227, 7805 (2000).  While in a September 2000 statement, the 
veteran complained of tenderness of the scars of the right 
hand and that his right ring finger was crooked due to the 
burn, there is no showing of such on current clinical 
evaluation.  In sum, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased rating.

c.  Residuals of first and second degree burns of the left 
hand.

The veteran is currently assigned a noncompensable evaluation 
for his service connected residuals of first and second 
degree burns of the left hand.  On the May 2000 VA 
examination, the veteran did not complain of any symptoms 
related to the scars.  There was no hyperesthesias, 
paresthesia, hypoesthesias, ulceration, skin breakdown, 
inflammation, or keloid formation.  The description was the 
same as at the June 1992 VA examination which included that 
on the left hand, there was a 1/4 inch by 1/8 inch flat, non 
tender, slightly pigmented area on the dorsum between the 
base of the first and second metacarpals and there was a 1/8 
inch indistinct area on the dorsum of the hand proximal to 
the fourth metacarpophalangeal joint, which was also flat and 
non tender.  None of the scars on the left hand interfered 
with the function of the hand.  Additionally, there was full 
mobility of the hand, good grip strength, and the veteran was 
able to fold the distal portions of all fingertips into the 
palmar surfaces.  At the May 2000 VA examination, the 
diagnoses included that there was no evidence of 
disfigurement as a result of scar formation.

The record does not support the veteran's claim for a 
compensable rating, as there is no evidence of area of burns 
of the left hand approximating 1 square foot.  Additionally, 
while the veteran may be rated higher under other Diagnostic 
Codes related to scars of the skin, there is no showing that 
the scars of the left hand are tender and painful on 
objective demonstration or poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2000).  Nor is there evidence of functional limitation of 
the part affected, as the veteran has full range of motion of 
the hand.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5216-
5227, 7805 (2000).  While in a September 2000 statement, the 
veteran complained of tenderness of the scars of the left 
hand, there is no showing of such on clinical evaluation.  In 
sum, the preponderance of the evidence clearly establishes 
that the symptoms do not meet the criteria for an increased 
rating.

3.  Residuals of a shell fragment wound of the right (major) 
posterolateral chest region

As to rating muscle injuries, it is noted that moderate 
disability of muscles includes when the type of injury is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The history and 
complaint includes service department record or other 
evidence of in service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings included 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lower threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2) 
(2000).

Moderately severe disability of muscles is contemplated when 
the type of injury includes a through and through or deep 
penetrating wound by a small, high velocity missile or large 
low velocity missile, with debridement, prolonged infection 
or sloughing of soft parts and intermuscular scarring.  
Further, history and complaint includes a service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  Finally, the objective findings 
include entrance and (if present) exit scars indicating track 
of the missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2000).

Severe disability of muscles is contemplated when the type of 
injury includes through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Further, history and complaint include a 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with other work requirements.  Finally, objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscles groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. §  4.56 (d)(4) (2000).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2000).

The veteran is currently assigned a 20 percent evaluation for 
his service connected residuals of a shell fragment wound of 
the right (major) posterolateral chest region under 
Diagnostic Code 5302 which provides:

5302  Group II.  Function:  Depression of 
arm from vertical overhead to hanging at 
side (1, 2); downward rotation of scapula 
(3, 4); 1 and 2 act with Group III in 
forward and backward swing of arm.  
Extrinsic muscles of shoulder girdle:  
(1) Pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major 
(teres major, although technically an 
intrinsic muscle is included with 
latissimus dorsi); (3) pectoralis minor; 
(4) rhomboid.

Severe...............40 (dominant)...30 
(non-dominant)
Moderately Severe......30 
(dominant)....20 (non-dominant)
Moderate............20 (dominant)....20 
(non-dominant)

38 C.F.R. §  4.73, Diagnostic Code 5302 (2000).

As to this disability, in service in September 1944, the 
veteran sustained a through and through shell fragment wound 
to the right chest wall.  The wound was penetrating but it 
was noted that it did not enter the chest cavity.  The wound 
was debrided and the veteran was treated with dressing.  
There was no infection.  Later notes include that the wound 
was superficial.  Currently, on the May 2000 VA examination, 
there was a punctate wound which measured approximately 1 
centimeter.  The scar tissue was mildly hypopigmented 
compared to the surrounding areas with no evidence of skin 
breakdown and there was no adherence of the scar tissue to 
the underlying tissue.  The scar was non tender and was fully 
mobile.  There was no evidence of muscle loss underneath the 
scar and there was no evidence of either bone or joint injury 
as a result of the scarring.  The veteran was able to forward 
to flex and to laterally rotate the lumbosacral area, which 
did involve the musculature of this area, and he did not 
complain of any pain or tenderness.  There was no evidence of 
wasting, atrophy or muscular loss of any muscle group of 
either the upper or lower extremity.  Grip strength of left 
and right was excellent, 5/5.  The veteran had calcific 
tendinitis at the insertion of the supraspinatus and 
osteoarthritic changes affecting the right shoulder but it 
was not related to the injury incurred during activity duty. 

There is no evidence that this service connected disability 
has interfered with the veteran's employment.  As there is no 
evidence of muscle disability or functional loss related to 
the service connected shell fragment wound, the criteria for 
a higher rating has not been demonstrated.  Therefore, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.



ORDER

As new and material evidence has not been presented to reopen 
a claim for service connection for herniated nucleus 
pulposus, lumbar spine, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim for service connection for bone spurs of the feet, 
the claim is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of first and second degree burns of the face and neck is 
denied.

Entitlement to a compensable rating for residuals of first 
and second degree burns of the right hand is denied.

Entitlement to a compensable rating for residuals of first 
and second degree burns of the left hand is denied.

Entitlement to a rating in excess of 20 percent for shell 
fragment wound of the right (major) posterolateral chest 
region is denied.


REMAND

As noted above, the certified issues in this case included 
whether new and material evidence had been submitted to 
reopen a claim for service connection for arthritis of the 
feet.  It was essentially held that the Board had denied this 
issue in the September 1993 decision.  Careful review of that 
document, however, does not reveal that a claim for arthritis 
of the feet was not adjudicated in that document.

Consideration of a claim for arthritis requires, at least in 
part, some consideration of the provisions concerning 
presumptive service connection.  Those provisions have not 
been provided to the appellant, nor does the record reflect 
that they were otherwise considered in the adjudication of 
the claim as to this issue.  Due process requires initial de 
novo consideration by the RO.

In view of the foregoing, this matter is REMANDED for the 
following action:

The RO should adjudicate the issue of 
service connection for arthritis of the 
feet on a de novo basis.  Thereafter, the 
appellant and his representative should 
be provided with notice of the action.  
If the claim is denied, he should be 
advised of the necessity of submitting a 
notice of disagreement, and otherwise 
completing the appeals process before 
this issue can be returned to the Board.

The appellant is notified that he is free to submit 
additional evidence or argument on this matter while the case 
is undergoing REMAND development.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

When the aforementioned development has been accomplished, 
the case should be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the outcome in this case by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

